DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 09/29/2021, claims 18 are amended. Claims 1-18 are pending in this instant application of 16/08,305 filed on 12/09/2019. Applicant further comment that ‘a small mobile handheld device’ is narrowed to “cellphone”-which is not taught or suggested by any of the above cited prior arts.  Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1- 4, 7-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeBates et al (US 2018/0193699) in view of Wong et al. (US 2017/0157398). 
With respect to claims 1 and 12, DeBates et al. (hereinafter, DeBates) discloses a wearable cell phone glove (See Fig. 1, 102/110; Para. # 0031: recharge handheld device 208 can also be a mobile or tablet or cellphone) recharger for transmitting power from the glove recharger to a cell phone is held in a glove component of the glove (it transmit power from the glove to a rechargeable device-mobile phone or cellphone 208), said glove recharger including a handheld device charging pad in a palm region of the wearable cell phone glove (Para. # 0059: the power source may include a charging and /or power system implemented as a flexible strip battery, a rechargeable battery, etc.). 

    PNG
    media_image1.png
    900
    707
    media_image1.png
    Greyscale

DEBATES, however, does not expressly disclose the handheld device charging pad in a palm region. Wong, on the other hand, discloses the handheld device charging pad in a hand region (Para. # 0172: the wrist worn device 10 includes a communication module 28, a battery 30 that can be rechargeable, and an inductive coil 32 for charging the battery 30; see reproduced figure 1A/E drawing below; paragraph # 0041: includes an inductive coil configured to receive power from external source to inductively charge the rechargeable device, such as a cellphone).


    PNG
    media_image2.png
    284
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    395
    549
    media_image3.png
    Greyscale

DEBATES and Wong are analogous art because they are from the same field of endeavor namely wireless hand sensor and wrist wearable device. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the hand glove trucking system of DEBATES in view of the teachings of Wong to include inductive coil with a charging circuit to recharge the battery 30 or any other electronic that would sit on the palm of the hand glove for the benefit of recharging the battery of rechargeable 
With respect to claim 2, the combined references of DeBates and Wong disclose the wearable cell phone glove (See Fig. 1, 102/110) recharger for the transmitting power from the glove recharger to a cell phone is held in a glove component of the glove recharger, DeBates further discloses wherein the small mobile handheld device is a cell phone and the charging pad is wireless (Para. # 0054). 
With respect to claim 3, the combined references of DeBates and Wong the wearable cell phone glove (See Fig. 1, 102/110) recharger for a transmitting power from the glove recharger to the cell phone is held in a glove component of the glove recharger Wong further discloses wherein the charging pad is circular, rectangular or trapezoidal-shaped (See Fig. 1A/1E: rectangular or circular charging pad). 
With respect to claims 4 and 13-15, the combined references of DeBates and Wong the wearable cell phone glove (See Fig. 1, 102/110) recharger for a transmitting power from the glove recharger to the cell phone is held in a glove component of the glove recharger, Wong further discloses wherein the wearable cell phone glove is fingerless (Para. # 0169” one fingered glove with fasteners and electrodes). 
With respect to claims 7-11 and 17-18, the combined references of DeBates and Wong the wearable cell phone glove (See Fig. 1, 102/110) recharger for a transmitting power from the glove recharger to the cell phone is held in the glove component of the glove recharger, Wong further discloses which includes a USB charging wire in a main body of the wearable cell phone glove, and USB charging wire is in a side cuff region of the wearable cell phone glove (Para. # 0054/0055). 
s 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeBates in view of Wong further in view of Wilson (US 2015/0016093).
With respect to claims 5, 6, the combined references of DeBates and Wong the wearable cell phone glove (See Fig. 1, 102/110) recharger for the transmitting power from the glove recharger to a cell phone is held in the glove component of the glove recharger but both references do not disclose an inner palm region of the wearable cell phone glove includes at least one of a temperature liner and a waterproof liner. 
Wilson, on the other hand, discloses an inner palm region of the wearable cell phone glove includes at least one of a temperature liner and a waterproof liner (Para. # 0030: sources can be constructed out of durable material and in a manner that will protect users’ hand in any of a variety of harsh conditions, such as extreme temperatures, UV radiation, etc.)
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify wearable cell phone glove includes at least one of a temperature liner and a waterproof liner of DEBATES in view of the teachings of Wilson for the benefit of protecting users from extreme temperatures or Ultra violet radiation and coercive chemicals.

Response to Arguments
Applicant's arguments filed in the remarks of 09/29/2021 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Applicant argues, narrowing the scope for the remaining claim “… Cellphone” never taught nor suggested by any of the references”.
As the rejections is a combinations of prior arts, and as clearly indicated or admitted in the discussion, that Debates does not expressly disclose the handheld device charging pad in a palm region. Wong, on the other hand, discloses the handheld device charging pad as inductive power charging. Paragraph # 0041describes that an inductive coil configured to receive power from external source to inductively charge the rechargeable device, such as a cellphone). Therefore, applicant argument is not found persuasive. The description in the list include a cellphone, a portable computer or an iPad, as a small hand held device or cellphone as described earlier. Therefore, applicant argument in this regard is improper. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859